UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                  Plaintiff,
                                                                 1:19-CV-9886 (CM)
                      -against-
                                                                 CIVIL JUDGMENT
 NYC M.T.A.; CITY OF NEW YORK (HRA),

                                  Defendants.

          Pursuant to the order issued December 23, 2019, dismissing this action as frivolous,

          IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

          IT IS FURTHER ORDERED that the Clerk of Court note service of this judgment on the

docket.

 Dated:      December 23, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
